Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

Status of the Claims
Claims 1, 3-11, and 14-23 are currently pending.  Claims 1, 3-5, 7-11, and 21 are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  Non-elected claims 6, 14-20, 22, and 23 are withdrawn from consideration.  

Election/Restrictions
Applicants' election of Group II (claims 1, 3-11, 14-18, and 21-23) in the reply filed on Jun. 6, 2022 is acknowledged.  In response to applicants' election, Group V (claims 19-20) is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  The claims of all other originally presented Groups have been cancelled.  Applicants have elected Group II with traverse.  
The traversal is on the ground(s) that no reason was given in the restriction requirement for restriction between these two groups.  This traversal is not found to be persuasive because the restriction requirement detailed the lack of unity present between the claims as originally presented, which provides grounds for restricting between the Groups.  Further, claims 19 and 20 (Group V) are drawn to a different statutory category of invention (a method) than the claims of Group II, which are drawn to a composition (product).  The invention of Group V includes elements not found in Group II, such as the treatment of a specific population of patients, and application of antigen-specific T cells in a specific timeframe.  As such, a search of Group V would not be coextensive with that of Group II.  Moreover, the rejections presented below establish that Unity of invention is still lacking between the claims as currently presented.  Thus, the restriction requirement is still deemed proper and is therefore made FINAL.  
In the reply, applicants elected the following species: 
Antigen(s)/epitope(s): SEQ ID NO:1 (a CD8+ cytotoxic T cell recognition epitope derived from the MAGE family)
Immune-enhancing agent: CpG oligoDNA (a Toll-like receptor agonist)
The initial search of the prior art indicates that applicants' elected species of SEQ ID NO:1 appears to be free of the prior art.  Thus, examination has been extended to a single additional species (i.e., one antigen containing one CD8+ cytotoxic T cell recognition epitope, specifically instant SEQ ID NO: 3) per MPEP § 803.02.  Claims 6, 14-18, 22, and 23 are withdrawn from consideration because they require at least two T cell recognition epitopes.  Claims 1, 3-5, 7-11, and 21 will be examined further on the merits of the claims.  
The examiner offered to move the case to allowance if applicants agreed to limit the long chain peptide antigen to SEQ ID NO:1 in the independent claim(s).  However, applicants' representative requested that a first Office Action on the merits of the claims be mailed.  See the attached interview summary.  

Information Disclosure Statement
References lined-through on the information disclosure statement(s) were not considered because they were not provided in English.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  

Claims 1, 3-5, 7-11, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SHIKU (US 2014/0322344; Pub. Oct. 30, 2014; on IDS).
Shiku discloses a vaccine preparation for treating cancer comprising a complex of a hydrophobized polysaccharide and at least one synthetic long peptide derived from a tumor-specific antigenic protein (title; abstract; [0037]).  Shiku teaches the same hydrophobized polysaccharide material as instantly claimed, specifically cholesteryl pullulan (CHP) ([0014], [0075]; claims 12, 13, 27).  Since the instant application teaches that an antigen-loaded nanogel is formed by loading or encapsulating one or more long peptide antigens or one or more protein antigens in a hydrophobized polysaccharide (abstract; [0034]), Shiku's teaching of a long peptide antigen in complex with (i.e., loaded in) a hydrophobized polysaccharide reads on an antigen-loaded nanogel.  As peptide sequences for the long peptides, Shiku teaches SEQ ID NOs: 6, 8, and 9.  SEQ ID NO:6 (37 amino acids) and SEQ ID NO:8 (16 amino acids) comprise instant SEQ ID NO:3 (Gln Tyr Ile His Ser Ala Asn Val Leu).  Similarly SEQ ID NO:9 (74 amino acids) comprises instant SEQ ID NO:2 (which also comprises instant SEQ ID NO:3).  Instant SEQ ID NOs: 2 and 3 are long chain peptide antigens containing one or more CD8+ cytotoxic T cell recognition epitopes which are, or can be, derived from the antigen of an immune checkpoint inhibitor according to instant pars. [0077]-[0078] and [0098].  
Regarding claims 3 and 8, Shiku teaches additional immunopotentiating agents such as CpG oligo DNA (a Toll-like receptor agonist) ([0049], [0061]; claims 1, 17, and 18).  
Regarding claim 10, Shiku teaches administration by, inter alia, subcutaneous, intravenous, and intramuscular routes ([0062]-[0063]).  
Regarding claim 21, Shiku teaches the particle size is preferably less than 100 nm, and exemplifies particle sizes of 55 nm ([0048], [0059]; Table 1; claim 16).

Conclusion
Claims 1, 3-5, 7-11, and 21 are rejected.  No claims are currently allowable.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658